COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-022-CV
 
 
CHANDLER 
S. SWAIN                                                            APPELLANT
  
V.
  
AMERICAN 
HONDA FINANCE CORPORATION                              APPELLEE
 
  
------------
 
FROM 
COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        On 
February 23, 2005, we notified Appellant Chandler S. Swain, in accordance with 
Rule 42.3(a), that this court may not have jurisdiction over this appeal from 
the trial court’s August 20, 2004 “Order For Issuance Of Writ Of 
Sequestration.” Tex. R. App. P. 
42.3(a).  We stated that the appeal would be dismissed for want of 
jurisdiction unless Appellant or any party desiring to continue the appeal filed 
within ten days a response showing grounds for continuing the appeal.  See 
id.  The response filed by Appellant does not show grounds for 
continuing the appeal.
        The 
trial court has confirmed that Appellee’s suit against Appellant remains 
pending in the trial court and no final judgment has been signed.  Further, 
the order that Appellant seeks to appeal is not an appealable interlocutory 
order.  See Tex. Civ. Prac. 
& Rem. Code Ann. § 51.014 (Vernon Supp. 2004-05).  Because 
there is no final judgment or appealable interlocutory order, it is the opinion 
of the court that this appeal should be dismissed for want of jurisdiction.2  Accordingly, we dismiss the appeal for want of 
jurisdiction.  See Tex. R. 
App. P. 42.3(a), 43.2(f).
   
                                                                  PER 
CURIAM
  
 
 
PANEL 
D: HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED: 
MARCH 17, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
Because we dismiss for want of jurisdiction, we need not address the fact that 
the order complained of was signed August 20, 2004 and Appellant’s notice of 
appeal was not filed until January 12, 2005.